Exhibit 10.3

April 13, 2018

 

 

 

 

Dr. Lukas Scheibler

469 Saddle Horn Ln

Telluride,CO, 81435

 

VIA EMAIL

 

Dear Lukas,

 

We are pleased to extend you an offer to join Apellis Pharmaceuticals, Inc. (the
“Company”) as its Executive Vice President of Research and Translational
Medicine on the terms and conditions set forth in this letter.   Subject to
satisfaction of the conditions described in this letter, you will begin
employment on Friday, April 13, 2018 (or another mutually acceptable start date)
(the “Start Date”).  You agree to devote your full business time, attention and
best efforts to the performance of your duties and to the furtherance of the
Company’s interests, and shall not engage in any other employment, consulting or
other business activity without the prior written consent of the Company.  Any
exceptions must be first approved in writing by the Chief Executive Officer
after consultation with the Board of Directors.

 

You will be expected to spend approximately two-thirds of your time working from
our offices in Waltham, Massachusetts, San Francisco, California, or Crestwood,
Kentucky, or traveling as may be reasonably required to properly fulfill your
employment duties and responsibilities.   Otherwise you will be permitted to
work from your home office in Telluride, Colorado.

 

Your job responsibilities will include defining the Company’s overall strategy
for research and pipeline development; assisting in leadership and strategic
direction for the Company’s clinical programs; planning, supervising and
executing the Company’s translational medicine projects; serving as the
Company’s scientific point of reference for internal and external
communications; and such other responsibilities as may be delegated to you by
the Chief Executive Officer, all as may be modified from time to time by the
Chief Executive Officer.  You will report to the Chief Executive Officer.

 

Your initial salary will be $29,166 per month, equivalent to an annualized base
salary of $350,000, paid in accordance with our standard payroll practices and
subject to all withholdings and deductions as required by law, for your
full-time efforts, of at least 40 hours per week.  Your base salary will be
subject to adjustment as determined by the Board of Directors in its sole
discretion. You will also be eligible for annual bonus compensation of up to 35%
of your annualized base salary, based upon company, departmental and individual
performance against the applicable performance goals established by the Board of
Directors.  For 2018, you will receive a pro-rated annual bonus based on the
number of days you are employed during the year.   You must remain continuously
employed with the Company through the date of the bonus payment to receive such
payment.   All bonus payments, if any, are subject to the approval of the Board
of Directors in its sole discretion.

 

 

--------------------------------------------------------------------------------

 

You will be eligible for Apellis’ standard benefits package offered to every
full-time employee, which currently includes health insurance, LTD/ADD/life
insurance, and 401(k), provided that you are eligible under, and subject to all
provisions of, the plan documents that govern those programs.  You will be
reimbursed for reasonable travel and other expenses incurred by you in
performing your services to the Company in accordance with our reimbursement
policy. You will be entitled to 20 days paid time off (PTO) for vacation,
illness or personal business each full calendar year (i.e., accruing at the rate
of 13.33 hours per month) in accordance with our PTO policy. You will also
receive a technology allowance of $2,000 for the purchase of a work computer and
a monthly telecommunications allowance of $100.  Apellis reserves the right to
amend, modify or terminate any of its benefit plans, policies or programs at any
time and for any reason.

 

Subject to the approval of the Board of Directors, you will receive an option to
purchase 145,000 shares of Common Stock at an exercise price equal to the fair
market value as determined by the Board of Directors at the time of the grant,
with such option to vest as to 25% of the underlying shares on the first
anniversary of the Start Date and to vest as to the balance in equal monthly
installments of 2.08% thereafter until the fourth anniversary of the Start
Date.  The vesting under your option will accelerate in accordance with the
“double trigger” vesting provision generally applicable to the executives of the
Company, where 50% of the unvested shares underlying the option shall vest if
you are terminated without cause or resign for good reason within 12 months
after a change of control event.

 

All forms of compensation paid to you as an employee shall be less all
applicable withholdings.

 

On your first day of employment, you will be given additional information about
our procedures, policies, benefit programs and more.  We will require you, as
conditions of employment, to verify your right to work in the United States and
to enter into the standard noncompetition, nondisclosure and intellectual
property assignment agreement on your first day of employment and to provide
proof of your eligibility to work in the United States.  

 

By signing below, you represent that (i) your employment with the Company and
this offer letter does not and will not violate or conflict with any obligations
you may have to or any agreements you may have with any former employer and (ii)
you have provided the Company with all written agreements that describe any
continuing post-employment obligations to any former employer.

 

Your employment will be at-will, and this letter does not represent any
guarantee of employment for any period.  If you wish to resign from your
employment with the Company, we request not less than 15 calendar days’ written
notice.  

 

This offer letter, along with the option agreement and the noncompetition,
nondisclosure and development agreement, constitute the complete agreement
between you and the Company, contain all the terms of your employment, and
supersede any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company. The terms of this offer
letter and the resolution of any disputes as to the meaning, effect, performance
or validity of this offer letter or arising out of, related to, or in any way
connected with, this offer letter, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
Massachusetts law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts

 

--------------------------------------------------------------------------------

 

located in the Commonwealth of Massachusetts in connection with any Dispute or
any claim related to any Dispute. This offer is contingent upon the successful
completion of a background check and satisfactory reference check.

 

We are excited at the prospect of your joining our team.  If this letter
correctly sets forth the terms under which you will be employed by the Company,
please sign the enclosed duplicate of this letter in the space provided below
and return it to me.   If you do not accept this offer by Monday, April 16,
2017, this offer will be deemed revoked.  Please let me know if you have any
questions.

 

Sincerely,

 

 

Cedric Francois, M.D., Ph.D

Chief Executive Officer

Apellis Pharmaceuticals Inc.

(502) 295-4607 -- cedric@apellis.com

 

 

ACCEPTED AND AGREED:

 

 

 

 

/s/ Lukas Scheibler

Name : Lukas Scheibler

 

 

Date :April 13, 2019

 